Appeal from a decision of the Unemployment Insurance Appeal Board which reversed the decision of a referee and sustained the initial determination of the Industrial Commissioner disqualifying claimant for benefits beginning February 4, 1952. Claimant lost her employment through no fault of her own. A few days thereafter she left for Florida, with another, and she did not return to the State of Hew York until April 2, 1952. While in Florida she filed a claim for insurance benefits effective February 4, 1952, with Hew York as the liable State. The proof indicates, and the board so found, that claimant was unwilling to accept the labor market conditions which existed in Florida. She rejected two offers of employment there. Apparently claimant went to Florida because of her mother’s health and she made no inquiries prior to her departure as to the prospects of obtaining employment in Florida. The board found that she was unavailable for employment within the meaning of the statute, and under all the facts and circumstances revealed we think this was an issue of fact and the board’s decision thereon was final. Decision unanimously affirmed, without costs. Present — Foster, P. J., Brewster, Coon, Halpern and Imrie, JJ.